                      IN THE UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION AT AKRON


IN RE:                                            )    CASE NO. 17-50236
                                                  )
LOUIS ANTHONY TELERICO                            )    CHAPTER 7
                                                  )
                                                  )    JUDGE ALAN M. KOSCHIK
DEBTOR                                            )

                        TRUSTEE'S MOTION FOR AUTHORITY TO
                             COMPROMISE AND NOTICE

         Now comes Kathryn A. Belfance, Trustee (“Trustee”), and hereby respectfully moves

this Court, pursuant to Federal Rule of Bankruptcy Procedure 9019 for an order authorizing and

empowering Trustee to compromise the claim existing between the estate of the debtor, Louis

Anthony Telerico (“Debtor”) and Merrill Lynch and Company, Inc. Trustee recommends the

proposed compromise, as outlined herein, in order to avoid the uncertainties, cost and delay of

further litigation. In support of this Motion, Trustee states the following:

                                       Jurisdiction & Venue

         1.    This bankruptcy case was commenced on February 5, 2017, by the filing of a

voluntary petition under Chapter 11 of the Bankruptcy Code, such case being known on the

docket of this Court as Case No. 17-50236. Said case was converted to a Chapter 7 on April 18,

2019.

         2.    Kathryn A. Belfance is the duly appointed Chapter 7 Trustee in this bankruptcy

case.




17-50236-amk      Doc 327      FILED 10/12/20         ENTERED 10/12/20 15:12:12     Page 1 of 5
       3.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and the General Order of

reference entered in this District on April 4, 2012. Venue over this case and this matter is proper

pursuant to 28 U.S.C. §1408 and/or §1409 and this is a core proceeding pursuant to 28 U.S.C.

§157(b)(2).

       4.      On April 12, 2019 the Court entered an Order requiring Merrill Lynch and

Company, Inc. (“Merrill Lynch”) to pay all remaining sums to which the Debtor may be entitled

from the Deferred Compensation Plan (“Plan”) to this bankruptcy estate for distribution.

       5.      On June 15, 2019 the Trustee notified Adam M. Meehan, counsel for Merrill

Lynch to turnover funds from the Plan to which the Debtor may be entitled, to the Trustee for the

benefit of the bankruptcy estate.

       6.      On July 28, 2020 the Trustee received correspondence by electronic mail from

Mr. Meehan informing the Trustee that the funds for distribution in the amount of $23,580.64

were made directly to the Debtor in January of 2020. Mr. Meehan further reported that the Plan,

subsequent to the distribution, requested that the Debtor repay the funds back to the Plan and it

rejected any further attempts to access Plan funds by the Debtor.

       7.      On September 18, 2020 the Trustee filed her Motion for Turnover of Funds and to

Appear and Show Cause Why Debtor and Merrill Lynch and Company, Inc. Should Not be Held

in Contempt (“Motion”) with regard to the $23,580.64 which was turned over to the Debtor. As

such, the Trustee withdraws her Motion as it relates to Merrill Lynch and Company, Inc., and

requests that this Court relieve Merrill Lynch and Company, Inc. of any further responsive

pleading or appearance obligations related to the Motion.

       8.      The Trustee and Merrill Lynch have agreed to resolve her claim against Merrill




17-50236-amk      Doc 327     FILED 10/12/20       ENTERED 10/12/20 15:12:12            Page 2 of 5
Lynch as set forth in the aforesaid Motion by paying the Trustee, on behalf of the estate, the sum

of Fifteen Thousand and 00/100 Dollars ($15,000.00) on or within fifteen (15) days of the entry

of an order approving this compromise.

        9.      The Trustee believes that this compromise is reasonable, fair and equitable and in

the best interest of the estate and its creditors; and that the compromise, as set forth herein, does

not fall below the lowest level of reasonableness considering the uncertainty of litigation,

difficulties in proof and costs and fees of litigation.

        10.     All future payments to which the Debtor may be entitled from the Plan shall be

paid to the Trustee for the benefit of the bankruptcy estate.

        WHEREFORE, Trustee respectfully requests this Court enter an Order approving the

compromise without a hearing pursuant to Title 11 U.S.C. §102(1)(B)(i), unless a hearing is

requested by a creditor or party in interest within twenty-one (21) days after notice hereof and for

any other and further relief as this Court deems just and proper.



                                                          Respectfully submitted,

                                                          /s/ KATHRYN A. BELFANCE
                                                          KATHRYN A. BELFANCE
                                                          Registration No. 0018035
                                                          Chapter 7 Trustee
                                                          50 S. Main Street, 10th Floor
                                                          Akron, Ohio 44308
                                                          (330) 434-3000 (Phone)
                                                          (330) 434-9220 (Fax)
                                                          kb@rlbllp.com




17-50236-amk       Doc 327      FILED 10/12/20       ENTERED 10/12/20 15:12:12            Page 3 of 5
                              CERTIFICATE OF SERVICE


      I hereby certify that on this 12th day of October 2020, a copy of the foregoing Trustee’s
Motion to Compromise & Notice was served as follows:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Office of the U.S. Trustee
Susan J. Lax, at susan.lax@hotmail.com
Frederic P. Schwieg, at fschwieg@schwieglaw.com
Todd A. Atkinson, at tatkinson@ulmer.com
Philip Leonard Bednar, at philip.l.bednar@usdoj.gov
Bryan J. Farkas, at bjfarkas@vorys.com
Scott D. Fink, at ecfndoh@weltman.com
Stephen R. Franks, at amps@manleydeas.com
Bryan T. Kostura, at bkostura@mcglinchey.com
Allison Manayan, at amanayan@portageco.com
Michael J. Occhionero, at mjocolpa@sbcglobal.net
James W. Sandy, at jsandy@mcglinchey.com
Richard P. Schroeter, at rschroeter@amer-collect.com
David J. Sternberg, at djsternberg@ameritech.net
Joshua Ryan Vaughan, at jvaughan@amer-collect.com
Steven L. Wasserman, at swasserman@westonhurd.com
Maria D. Giannirakis, ust06 maria.d.giannirakis@usdoj.gov
Scott R. Belhorn, ust35 Scott.R.Belhorn@usdoj.gov
Kathryn A. Belfance, Trustee, at kb@rlbllp.com

And by regular U.S. mail, postage prepaid, on:

Louis Anthony Telerico, Debtor, P.O. Box 928, Aurora, OH 44202
Also served at 545 Bristol Dr., Aurora, OH 44202
Christopher J. Niekamp, 23 S. Main Street, Akron, OH 44308
Adam M. Meehan, 320 W. Towsontown Blvd., Suite 1 East, Baltimore, MD 21286

All creditors on the Debtor’s creditor mailing matrix.




17-50236-amk     Doc 327      FILED 10/12/20      ENTERED 10/12/20 15:12:12          Page 4 of 5
           NOTICE OF TRUSTEE’S MOTION TO APPROVE COMPROMISE

      Kathryn A. Belfance, the Chapter 7 Trustee has filed papers with the court to approve a
compromise, a copy of which is attached.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

       Parties in interest shall take notice that any party wishing to object to said motion
has twenty-one (21) days, or such other time fixed by the Federal Rules of Bankruptcy
Procedure or statute or as the Court may order, after service is filed and serve a response
or request for hearing. If no response or request for hearing is timely filed with the Court
and served upon counsel for the movant, the Court may grant the relief requested in the
motion without a hearing.

       If you do not want the court to approve the Motion without holding a hearing, or if you
want the court to consider you views on the Motion, then on or before November 2, 2020, you
or your attorney must:

               File with the court a written objection or response to:

                            Clerk, United States Bankruptcy Court
                                       2 South Main St.
                                     Akron, Ohio 44308

       If you mail your Objection to the court for filing, you must mail it early enough so the
Court will receive it on or before the date stated above.
You must also mail a copy to:

                              Kathryn A. Belfance, Esq.
                              Roderick Linton Belfance L.L.P.
                              50 S. Main Street, 10th Floor
                              Akron, Ohio 44308

        If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that
relief without holding a hearing.

Date: October 12, 2020                       Signature:     /s/ Kathryn A. Belfance
                                             Name:          Kathryn A. Belfance, Esq.




17-50236-amk      Doc 327     FILED 10/12/20      ENTERED 10/12/20 15:12:12            Page 5 of 5
